Citation Nr: 0423042	
Decision Date: 08/20/04    Archive Date: 08/24/04

DOCKET NO.  96-46 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for the residuals of a 
fractured right tibia and fibula, with post-traumatic 
osteoarthritis, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from October 1971 to May 
1980.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a June 1996 rating decision of the New York, New 
York, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that continued a 10 percent evaluation for the 
veteran's right tibia and fibula fracture residuals.  The 
veteran's rating was increased to 20 percent disabling by 
rating decision dated in March 2003, effective the date of 
the veteran's reopened claim in 1995.  

The veteran testified at a hearing at the RO before a member 
of the Board in September 1998 and again in March 2004.  

The case was remanded by the Board in February 1999 and 
August 2003.  

In his hearing in March 2004, the veteran and his 
representative indicated that the veteran now had right knee 
disability that they believed should be related to the tibia 
and fibula fracture residuals.  That issue has not been 
developed for appellate review.  It is not inextricably 
intertwined with the issue before the Board, particularly as 
the appeal has been pending since 1995.  It is; therefore, 
referred to the RO for initial consideration.  See Kellar v. 
Brown, 6 Vet. App. 157 (1994).


FINDING OF FACT

The veteran's right tibia and fibula fracture residuals are 
shown to be primarily manifested by pain, swelling and 
limitation of motion right ankle between 10 degrees dorsal 
flexion and 30 degrees plantar flexion; and are productive of 
not more than moderate impairment.  




CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for the 
residuals of a fracture of the right tibia and fibula have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5262 (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000). See, 38 
U.S.C.A. §§ 5102, 5103, 5103, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The notification must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

It is found that the RO has provided the veteran with the 
appropriate notice for compliance with the VCAA.  In this 
regard the RO notified the appellant of the requirements 
necessary to establish his claim in the statement of the case 
and supplemental statements of the case.  The March 2003 
statement of the case specifically informed the veteran of 
the VCAA.  In addition, the veteran was furnished a letter in 
August 2002 that provided notification of the information and 
medical evidence necessary to substantiate this claim, the 
information and evidence that VA would seek to provide, and 
the information and evidence the appellant was expected to 
provide.  In addition, the RO asked the appellant to submit 
any evidence in his possession that pertains to the claim or 
that he wished VA to attempt to obtain.  See 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. 3.159(b) (2003); Quartuccio v. 
Principi 16 Vet. App. 183 (2002).  

The RO has also made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  The veteran 
has been afforded a VA examination during the course of this 
claim and had the opportunity for a hearing on appeal.  Thus, 
under the circumstances in this case, VA has satisfied its 
duties to notify and assist the veteran, and adjudication of 
this appeal poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Service connection for the residuals of a fracture of the 
right tibia and fibula was granted by rating decision of the 
RO in July 1992.  A 10 percent evaluation was assigned at 
that time.  The veteran submitted a claim for an increased 
evaluation in September 1995.  

An examination was conducted by VA in March 1996.  At that 
time, he complained of constant pain and difficulty climbing 
and standing.  He had to use a cane.  He stated that he fell 
because of pain.  He stated that he was unable to work 
properly and missed work because of his ankle.  He felt tired 
because of his foot condition.  On examination swelling was 
noted in the right ankle.  He was unable to stand up properly 
and walked with a limp.  Range of motion in dorsiflexion and 
plantar flexion was described as "nil."  The foot stayed in 
45 degree position.  The diagnosis was old healed fracture of 
the distal fibula and anterior malleolus.  

VA outpatient treatment records, dated from January 1995 to 
April 1996, show that the veteran received frequent treatment 
for his right lower extremity disorder.  When last examined, 
it was noted that he had a skin disorder of his lower leg 
that further impaired ambulation beyond the degree that the 
veteran had from his fracture residuals.  At that time, the 
therapeutic goals were not to reduce pain or improve 
mobility, but to keep the leg clean to prevent infection of 
the eczematous areas and promote healing.  

The veteran testified at a hearing before a member of the 
Board in September 1998.  At that time, the veteran indicated 
that he worked at a medical center in the housekeeping 
department.  The veteran described an injury on the leg that 
had occurred in 1994, but did state that he was in receipt of 
physical therapy treatment prior to the accident.  He stated 
that he continued to receive outpatient treatment for his 
right lower extremity.  

An examination was conducted by VA in April 1999.  At that 
time, he complained of pain and swelling in his right ankle.  
Standing or walking for long periods of time worsened his 
symptoms, with relief giving rest.  The veteran did use a 
cane for ambulation.  Malunion and tenderness as well as a 
slight limp were noted.  Right ankle dorsiflexion was to 0 
degrees and plantar flexion was to 15 degrees.  Pain was 
noted along the whole arc of motion, which was additionally 
limited by pain.  X-ray studies showed degenerative joint 
disease of the right ankle and right foot; the diagnosis was 
posttraumatic arthritis of the right ankle and foot.  An 
addendum to the examination showed one inch swelling of the 
right ankle and range of motion of 5 degrees dorsiflexion and 
10 degrees plantar flexion, with tenderness.  The diagnosis 
was post-traumatic arthritis of the right ankle and foot, 
with permanent partial disability with the loss of 20 percent 
of right ankle and foot function.  

VA outpatient treatment records, dated from February 1996 to 
July 2002, have been received.  The veteran had no recent 
complaints related to his right lower extremity disorder.  In 
May 1999, he was evaluated for physical therapy involving 
training with a straight cane and strengthening of the right 
ankle.  It was stated that the veteran had met the stated 
goals of physical therapy.  

An examination was conducted by VA in September 2002.  AT 
that time, the veteran complained of chronic pain in the 
right ankle and intermittent stiffness and swelling.  The 
symptoms were worsened by ambulation.  He was employed n 
housekeeping and was on his feet a lot while working.  He did 
not use any assistive devise for ambulation.  He had no 
episodes of dislocation or recurrent subluxation.  Left ankle 
range of motion was measured and noted to be 20 degrees 
"distal" (dorsal) flexion and 45 degrees plantar flexion.  
Right ankle range of motion was 10 degrees dorsal flexion and 
30 degrees plantar flexion.  There was pain on motion of the 
right ankle.  Pain was the major limiting factor.  Tenderness 
was marked at the area of the right medial malleolus.  He did 
have an antalgic gait.  X-ray studies showed osteoarthritis 
of the ankle joint, especially in the interosseous space with 
hypertrophic osteophytes anteriorly at the tibia.  The 
diagnosis was post-traumatic osteoarthritis of the right 
ankle, with moderate impairment of function.  

The veteran testified at an additional hearing before a 
member of the Board in March 2004.  At that time, the veteran 
stated that he had received recent treatment at a VA medical 
facility that was primarily related to swelling of his right 
knee.  It was asserted that an additional rating for the 
veteran's arthritis should be assigned, in addition to the 
ankle disability associated with the tibia and fibula 
fractures.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

Although regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history, 38 C.F.R. §§ 4.1, 4.2, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  In evaluating the veteran's claims, all 
regulations which are potentially applicable through 
assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Where there is separate and distinct symptomatology of a 
single condition it should be separately rated.  Where the 
symptomatology of a condition is duplicative or overlapping 
with symptomatology of another condition, it may not receive 
a separate evaluation.  38 C.F.R. §§ 4.14, 4.25; Esteban v. 
Brown, 6 Vet. App. 259 (1994).  

For malunion of the tibia and fibula, with marked knee or 
ankle disability, a 30 percent rating is warranted; with 
moderate knee or ankle disability, a 20 percent rating is 
warranted.  38 C.F.R. § 4.71a, Code 5262.  

Moderate limitation of motion of the ankle will be rated as 
10 percent disabling.  Marked limitation of motion of the 
ankle will be rated as 20 percent disabling.  
38 C.F.R. § 4.71a, Code 5271.  

For ankylosis of the ankle, in plantar flexion at less than 
30 degrees, a 20 percent rating is warranted; in plantar 
flexion between 30 degrees and 40 degrees or in dorsiflexion 
between 0 degrees and 10 degrees, a 30 percent rating is 
warranted.  38 C.F.R. § 4.71a, Code 5270.  

Regarding the veteran's contention that a separate evaluation 
for arthritis should be assigned, in addition to the tibia 
and fibula fracture residuals, it is noted that the General 
Counsel of VA has indicated that in cases where there are 
distinct disabilities caused from arthritis of the knee as 
well as other impairment of the knee, separate evaluations 
may be assigned.  See VAOPGCPREC 23-97.  If a rating is 
assigned under the provisions for other knee impairment 
(38 C.F.R. § 4.71a, Code 5257) a separate 10 percent rating 
may be assigned where some limitation of motion, albeit 
noncompensable, has been demonstrated.  See VAOPGCPREC 9-98.  
The former opinion; however, is specifically related to knee 
disability.  The disability associated with the veteran's 
tibia and fibula fracture residuals are related to the 
veteran's ankle.  Unlike the case of the knee, the Schedule 
for Rating Disabilities does not provide separate ratings for 
limitation of motion and instability of the ankle.  
Therefore, this opinion is not for application in the case at 
issue.  Under the latter opinion, separate disability for 
limitation of motion due to arthritis may be assigned for a 
musculoskeletal disability that is rated under a specific 
diagnostic code that does not involve limitation of motion 
and another diagnostic code, such as for arthritis, that is 
based on limitation of motion.  Review of the record shows 
that the primary manifestation of the veteran's tibia and 
fibula fracture residuals is limitation of motion.  Thus, any 
separate evaluation on the basis of limitation of motion due 
to arthritis is considered to be duplicative.  

The veteran's right tibia and fibula disorder is shown to be 
primarily manifested by pain, swelling and limitation of 
motion of the right ankle.  At one point, soon after the 
veteran sustained a work related accident involving the right 
leg, the veteran had minimal, if any, range of motion of the 
ankle.  More recent evaluations show that some motion has 
returned, with the most recent examination showing range of 
motion between 10 degrees dorsal flexion and 30 degrees 
plantar flexion.  

For a rating in excess of the current 20 percent evaluation, 
the veteran would have to show marked disability of the ankle 
or ankylosis of the ankle joint.  Actual ankylosis is not 
demonstrated and the range of motion does not approximate 
ankylosis of the ankle joint.  Nor has marked disability 
associated with the tibia and fibula fractures been 
demonstrated.  The examiner who most recently evaluated the 
veteran's disorder referred to the severity of impairment as 
being moderate in nature.  The Board can find no evidence in 
the record of a finding of greater severity.  As such, the 
criteria for a rating in excess of 20 percent have not been 
demonstrated and the appeal must be denied.  


ORDER

A rating in excess of 20 percent for the residuals of a 
fracture of the right tibia and fibula is denied.  



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



